DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “output unit”, “acquisition unit”, “presentation unit”, “display controller”, and “display device” in claim 1, and “collector device” in claim 2.
According to the Specification, each of the “output unit”, “acquisition unit”, “presentation unit”, “display controller”, and “collector device” is a type of hardware, such as a programmable computer or processor, or software embodied on a non-transitory storage medium. According to the Specification, the “display device” is a display.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites that the real-time EEG data “represents” a real-time brain state of the patient. It is noted that the originally filed Specification does not disclose that real-time EEG data represents a real-time brain state of a patient. The Specification states that real-time EEG data is processed to compute a brain-state. It is unclear what the claim means by stating that the real-time EEG data “represents” a real-time brain-state. Furthermore, the Specification remains unclear as to what a “brain-state” is, specifically in light of and/or in relation to the claimed mental states. A reading of the 
Claims not explicitly rejected above are rejected due to their dependence on a rejected base claim.

Response to Arguments
Applicant’s arguments, see the Remarks, filed 23 June 2021, with respect to the 35 U.S.C. 112 rejections of the claims have been fully considered and are not fully persuasive. While Applicant’s amendments have overcome some of the previously applied 35 U.S.C. 112(b) rejections, a number of indefiniteness issues remain in the claims. These indefiniteness issues are discussed in paragraph 5 above. Regarding the 35 U.S.C. 112(b) rejection of claim 12, it is noted that Figures 10 and 11 appear to provide support for determining a mental state based on frequency and electrode location. However, the frequency information that is discussed with regard to Figures 10 and 11 is not the frequency information disclosed in claim 11. Claim 11 appears to be drawn to a different method of classifying the features into mental states than the method described in claim 12.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: Myrden et al. (Effects of user mental state on EEG-BCO performance – previously cited) discloses a system for a brain-computer interface comprising an output unit configured to trigger a series of mental tasks of varying difficulty levels to a patient Myrden et al. (Effects) also discusses how a patient’s mental state affects their ability to perform the tasks successfully. Myrden et al. (Feature clustering for robust frequency-domain classification of EEG activity – previously cited) teaches determining a mental state of a patient using features generated based upon a frequency domain analysis of EEG data. Rani et al. (Anxiety-based affective communication for implicit human-Machine interaction – previously cited) teaches using mental tasks, such as an anagram task and a math problem-solving task, to assess a user’s mental state. Each mental task has a varying level of difficulty ranging from easy to difficult. Berka et al. (EEG correlates of task engagement and mental workload in vigilance, learning, and memory tasks – previously cited) .
None of the prior art teaches or suggests, either alone or in combination, a system comprising a processor that classifies generated features into a mental state of a plurality of mental states in response to a series of mental tasks for the patient, wherein the mental tasks are different mental task types, in combination with the other claimed elements. It is noted that while Myrden et al. (Effects), Rani et al., and Berka et al. each teach an output unit configured to trigger a series of mental tasks, the mental tasks being different mental task types, this step is used during a training phase that trains a brain-computer interface. When the brain-computer interface is used to detect real-time changes in a patient’s mental state, only one type of mental task is output to the patient.
Claims 1-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sandford’707 (US Pub No. 2009/0069707 – previously cited) teaches varying the difficulty level of a mental task in an EEG-BCI. Sinharay et al.’539 (US Pub No. 2016/0113539 – previously cited) teaches determining a user’s mental state using EEG signals and tasks of varying difficulty. Li’406 (US Pub No. 2017/0112406 – previously cited) teaches analyzing EEG signals to classify the degree of fatigue of a user’s brain. Gazzaley’037 (US Pub No. 2017/0229037 – previously cited) teaches adjusting the difficulty of a task based on analyzed EEG signals. Tavabi et al.’166 (US Pub No. 2019/0038166 – previously cited) teaches analyzing EEG signals originating from frontal and central electrodes to classify the fatigue of a user. Chatterjee et al.’726 (US Pub No. 2019/0110726 – previously cited) teaches analyzing EEG signals while tasks of varying difficulty are presented to a user. Bower et al.’392 (US Pub No. 2019/0216392 – previously cited) teaches .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410.  The examiner can normally be reached on Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ETSUB D BERHANU/Primary Examiner, Art Unit 3791